DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021, has been entered.
Claims 1-18, 20 and 21 are pending in the application.  Claims 1-9 and 20 are withdrawn as being drawn to a non-elected invention.  The previous 112(b) rejection of claims 10-18 and 21 has been withdrawn in view of applicant’s claim amendments.
 
Claim Objections

Claim 17 is objected to because of the following informalities:  line 2, change “diary” to “dairy”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2016/0219901) in view of Rachael Ray Staff (“6 Festive Desserts You Can Make with Halloween Candy” https://www.rachaelrayshow.com/recipes/21303_6_festive_desserts_you_can_make_with_halloween_candy October 11, 2015, pp. 1-4) and as evidenced by Honeypedia (“Honey Ingredients” http://honeypedia.info/honey-ingredients-a-comprehensive-list October 12, 2016, pp. 1-6).
Rowe teaches a candy [0047] comprising: 1-10% of a gelling agent selected from the group including gelatin, or 5-10% gelatin, wherein gelatin is the sole gelling agent [0059, 0061]; at least 5%, or at least 80%, or 5-70% of a complex carbohydrate selected from the group including honey which is a source of invert sugar [0051, 0052]; 5-70% 
Regarding the amount of invert sugar within the candy as about 25-70% as recited in claim 10, as discussed above, Rowe teaches a candy comprising: at least 5%, or at least 80%, or 5-70% of a complex carbohydrate selected from the group including honey which is a source of invert sugar [0051, 0052].  As evidenced by Honeypedia, the fructose and glucose in honey are invert sugars and the fructose usually varies from 33-44% and the glucose between 25-40%, with some types of honey containing up to 90% invert sugars (pp. 3-4).  Thus the teaching of a candy comprising: at least 5%, or at least 80%, or 5-70% of a complex carbohydrate selected from the group including honey is considered to encompass or at least make obvious a composition within the claimed range of invert sugar.  For example at about 58% invert sugar (33% fructose and 25% glucose) and 5% honey, the product would comprise as low as about 2.9% invert sugar and at about 90% invert sugar and 70% honey, the product would comprise as high as about 63% invert sugar.
Regarding claim 15, as Rowe teaches about 1-32% of a further carbohydrate selected from the group including sucrose and about 2.5-35% of an additional carbohydrate selected from the group including sucrose, the teachings of Rowe are considered to encompass or at least make obvious the candy comprising 0 up to about 67% sucrose.
Regarding the gelatin based candy comprising less than about 1% high fructose corn syrup as recited in claim 16, as Rowe does not require high fructose corn syrup within the gelatin candy (all) the teachings of the prior art are considered to encompass or at least make obvious the claimed limitation.  To form a product with the disclosed ingredients and nothing more would have been obvious and well within the purview of one of ordinary skill in the art.
Rowe is silent as to the gelatin candy mixed into a sweetened food with a temperature of from -75 to about 3°C as recited in claim 10, wherein the cold sweetened food is dairy based or dairy-substitute based as recited in claim 17, or selected from the group including ice cream as recited in claim 18.
Regarding the gelatin candy as mixed into a sweetened food with a temperature of from -75 to about 3°C as recited in claim 10, wherein the cold sweetened food is dairy based or dairy-substitute based as recited in claim 17, or selected from the group including ice cream as recited in claim 18, as discussed above Rowe teaches of a gelatin candy.  Rachel Ray Staff (RRS) teaches that in making creative delicious treats a cleverly simple recipe blends any candy of choosing with a softened ice cream followed by freezing (p. 1, first paragraph and p. 3 “No. 6: Buddy Valastro’s Leftover Candy Ice Cream).
It would have been obvious to one of ordinary skill in the art for the candy of Rowe to be used in the dessert product of RRS in order to make a creative delicious treat with a cleverly simple recipe in view of RRS.  Furthermore, it is noted that the Examiner takes Official Notice that known freezer temperatures were about 0°F/-18°C and that ice cream was a known milk based dessert, and thus by teaching of placing an ice cream dessert in the freezer RRS encompasses a cold milk based dessert with a temperature of about -18°C which is within the claimed ranges.  The teachings of the prior art thus make obvious a cold sweetened food with a gelatin based candy mixed therein.  To use candy in a known manner would have been obvious and well within the purview of one of ordinary skill in the art.  Furthermore, as Rowe teaches that the candy can be coated or used to cover another confectionery [0048] one of ordinary skill in the art would have a reasonable expectation of success in combining the candy of Rowe with other confectionery products.

Alternatively, claims 10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rachael Ray Staff (“6 Festive Desserts You Can Make with Halloween Candy” https://www.rachaelrayshow.com/recipes/21303_6_festive_desserts_you_can_make_with_halloween_candy October 11, 2015, pp. 1-4) in view of Rowe (US 2016/0219901) and as evidenced by Honeypedia (“Honey Ingredients” http://honeypedia.info/honey-ingredients-a-comprehensive-list October 12, 2016, pages 1-6).
Rachel Ray Staff (RRS) teaches that in making creative delicious treats a cleverly simple recipe blends any candy of choosing with a softened ice cream followed 
RRS is silent as to the cold dessert comprising a gelatin based candy comprising about 25-70% invert sugar and a glucose syrup as recited in claim 10, about 10-20% water as recited in claim 14, about 30-50% sucrose as recited in claim 15 and less than about 1% high fructose corn syrup as recited in claim 16.
Regarding the cold dessert comprising a gelatin based candy comprising about 25-70% invert sugar and a glucose syrup as recited in claim 10, about 10-20% water as recited in claim 14, about 30-50% sucrose as recited in claim 15 and less than about 1% high fructose corn syrup as recited in claim 16, Rowe teaches a highly desirable candy with different mouth feels [0005, 0047] comprising: 1-10% of a gelling agent selected from the group including gelatin, or 5-10% gelatin, wherein gelatin is the sole gelling agent [0059, 0061]; at least 5%, or at least 80%, or 5-70% of a complex carbohydrate selected from the group including honey which is a source of invert sugar [0051, 0052]; 5-70% liquid glucose which is considered to encompass or at least make obvious a glucose syrup as it is a liquid form of glucose [0054]; less than 20% or 14-26% water [0041]; a further carbohydrate, including sucrose, which is in a ratio to the complex carbohydrate of 20-40% [0022], and thus in an amount of about 1% (5% complex carbohydrate * 20%) to about 32% (80% complex carbohydrate * 40%); and another carbohydrate, including sucrose, wherein the ratio of the liquid glucose and the 
  Regarding the amount of invert sugar within the candy at about 25-70% as recited in claim 10, as discussed above, Rowe teaches of a candy comprising: at least 5%, or at least 80%, or 5-70% of a complex carbohydrate selected from the group including honey which is a source of invert sugar [0051, 0052].  As evidenced by Honeypedia, the fructose and glucose in honey are invert sugars and the fructose usually varies from 33-44% and the glucose between 25-40%, with some types of honey containing up to 90% invert sugars (p. 3-4).  Thus the teaching of a candy comprising: at least 5%, or at least 80%, or 5-70% of a complex carbohydrate selected from the group including honey is considered to encompass or at least make obvious a composition within the claimed range of invert sugar.  For example at about 58% invert sugar (33% fructose and 25% glucose) and 5% honey, the product would comprise as low as about 2.9% invert sugar and at about 90% invert sugar  and 70% honey, the product would comprise as high as about 63% invert sugar.
Regarding claim 15, as Rowe teaches about 1-32% of a further carbohydrate selected from the group including sucrose and about 2.5-35% of an additional carbohydrate selected from the group including sucrose, the teachings of Rowe are considered to encompass or at least make obvious the candy as comprising 0 up to about 67% sucrose.
Regarding the gelatin based candy comprising less than about 1% high fructose corn syrup as recited in claim 16, as Rowe does not require high fructose corn syrup within the gelatin candy (all) the teachings of the prior art are considered to encompass or at least make obvious the claimed limitation.  To form a product with the disclosed ingredients and nothing more would have been obvious and well within the purview of one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to use the candy product of Rowe in the dessert product of RRS as it was a highly desirable chewable product with an array of different mouthfeels.  Thus the teachings of the prior art make obvious a cold sweetened food with a gelatin based candy mixed therein, wherein the gelatin based candy comprises: less than 20%, or 14-26% water, 1-10% gelatin, 5-70% glucose syrup, up to 63% invert sugar, up to 67% sucrose, no other gelling agents, and no high fructose corn syrup.  To use a known candy with benefits in a recipe which calls for any candy would have been obvious and well within the purview of one of ordinary skill in the art.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2016/0219901) in view of Rachael Ray Staff (“6 Festive Desserts You Can Make with Halloween Candy”) and as evidenced by Honeypedia (“Honey Ingredients” http://honeypedia.info/honey-ingredients-a-comprehensive-list October 12, 2016, pp. 1-6), further in view of Minifie (“Chocolate, Cocoa, and Confectionery 3rd Edition Chapman and Hall, 1989, p. 334); or alternatively over Rachael Ray Staff (“6 Festive Desserts You Can Make with Halloween Candy”) in view of Rowe (US 2016/0219901) and as rd Edition Chapman and Hall, 1989, p. 334).
As discussed above the teachings of Rowe and RRS make obvious the formation of a frozen confection comprising a gelatin based confection mixed therein, wherein the gelatin based candy comprises 5-10% gelatin and no other gelling components (Rowe [0061]).
Regarding the bloom number of the gelatin at about 150-225 as recited in clams 11 and 12, or about 150-200 as recited in claim 13, as discussed above the prior art teaches of a gelatin based candy.  Rowe and RRS are silent to the bloom number of the gelatin as about 150-225 as recited in clams 11 and 12, or about 150-200 as recited in claim 13.  
Minifie teaches that commercial gelatins vary from 50-300 bloom and for confectionery purposes a gelatin bloom of 180-220 was normally used (p. 334, lines 22-24).  It would have been obvious for the confection of Rowe to use a gelatin with a bloom of about 180-220 as no bloom value was disclosed and as the art, Minifie recognized that confections typically use gelatin with a bloom value of 180-220.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2016/0219901) in view of Rachael Ray Staff (“6 Festive Desserts You Can Make with Halloween Candy”) and as evidenced by Honeypedia (“Honey Ingredients” http://honeypedia.info/honey-ingredients-a-comprehensive-list October 12, 2016b pp. 1-.
As discussed above the teachings of Rowe and RRS make obvious the formation of a frozen confection comprising a gelatin based confection mixed therein.  Rowe teaches that the product is a gummy candy or gummy confection or fruit snack [0047] and that the product was molded [0039, 0093, 0101, 0115].
Rowe is silent to the candy as comprising one or more gummy bears or gummy bunnies as recited in claim 21.
Regarding the gelatin candy as comprising one or more gummy bears or gummy bunnies as recited in claim 21, as discussed above, Rowe teaches that the product is a gummy candy or gummy confection or fruit snack [0047] and that the product was molded [0039, 0093, 0101, 0115].  Pete teaches that it was known to make gummy candies into bears because the candies look just like adorable little bears (p. 2, “What If You Don’t Have Molds?).  It would have been obvious for the gummy candy of Rowe to be molded as a gummy bear so that it would look like adorable bears in view of Pete.  Furthermore, to use one known mold shape or another for molding a confection which .

Response to Amendment

The declaration under 37 CFR 1.132 filed September 11, 2020, is insufficient to overcome the rejection of claims 10-18 and 21 as set forth in the last Office action because:  the showings in the declaration are not a sufficient comparison with the closest prior art.  Nor are the showings commensurate in scope with the present claims.
The declaration shows that a honibe® gelatin gummy, when frozen at -18°C, becomes “hard as a rock” and shatters “like glass” when contacted with a hammer (¶¶ 6-13).
The instant claims are to a “dessert product” comprising a sweetened food having a temperature from about -75°C to about 3°C, and a gelatin candy comprising invert sugar and glucose syrup.  There is no requirement that the gelatin candy have any particular texture at the temperature of the sweetened food.  Nor is it required that the dessert itself have any particular temperature.  Therefore, the fact that the honibe® gelatin gummy shatters after being frozen at -18°C does not exclude the gelatin gummy of the prior art from meeting the gelatin candy limitations of the instant claims.
The declaration goes on to state that Example 1 of the instant specification shows that the gelatin candy of the claimed invention has “improved softness, pliability 
This statement from the specification is not convincing evidence of unexpected results.  Initially, it is noted that the gelatin candy formulation in Example 1 includes invert sugar and sucrose, but not glucose syrup, while the claimed gelatin candy includes invert sugar and a glucose syrup.  Further, the amounts of invert sugar and sucrose in Example 1 are specific amounts, and do not cover the claimed ranges.  Therefore, this Example is not commensurate in scope with the claims.  Further, the specification at [0039] simply states that the “gummy bears formed according to Table 1 show improved softness, pliability, and flavor release at cold temperatures.”  However, the conditions under which these “improvements” were determined is not reported.  Neither the specification nor the declaration show the gummy candy according to the instant invention being frozen at -18°C and then smashed with a hammer.  Therefore, differences in the prior art and the instant invention have not been convincingly shown.  All claims continue to be rejected over the prior art as set forth above.

Response to Arguments

Applicant's arguments filed September 11, 2020, have been fully considered but they are not persuasive.
Applicant points to the declaration provided and states that these results show greater than expected results (Remarks, pp. 7-9).
The showings in the declaration were not found persuasive for the reasons set forth above in the Response to Amendment section.
Applicant presents no additional arguments for the rejection of the dependent claims (Remarks, pp. 9-12; Items III-V).  Therefore, these rejections are maintained.

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791